Exhibit 10.39

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered effective as of August 7, 2014 (the “Effective Date”), by and between
AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P. a
Delaware limited partnership (“Purchaser”), ECI ACQUISITION 1, LLC, a Delaware
limited liability company VILLAGE ASSISTED LIVING LLC, an Iowa limited liability
company, MT. PLEASANT ASSISTED LIVING LLC, an Iowa limited liability company,
BURLINGTON ASSISTED LIVING LLC, an Iowa limited liability company, MUSCATINE
ASSISTED LIVING LLC, an Iowa limited liability company, CARROLL ASSISTED LIVING
LLC, an Iowa limited liability company, FT. MADISON ASSISTED LIVING LLC, an Iowa
limited liability company and BURLINGTON INDEPENDENT LIVING LLC, an Iowa limited
liability company (collectively, the “Seller”).
WHEREAS, Purchaser and Seller entered into that certain Asset Purchase Agreement
dated August 1, 2014 (the “Agreement”), and the parties desire to amend the
Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Recitals and Defined Terms. The foregoing recitals are true and correct and are
incorporated herein by reference. All capitalized terms used herein and not
expressly defined shall have the meaning given to them in the Agreement.



2.
Due Diligence Period. The “Due Diligence Period” for purposes of the Agreement
shall mean a period extending until 5:00 p.m. Eastern time on August 8, 2014.



3.
Agreement Remains In Effect. The Agreement, as modified by this Amendment, is
hereby ratified and affirmed as binding and in full force and effect.



4.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original. This Amendment may be executed by
counterpart signatures and all counterpart signature pages shall constitute a
part of this Agreement. Delivery of a counterpart hereof via facsimile
transmission or by electronic mail transmission, including but not limited to an
Adobe file format document (also known as a PDF file), shall be as effective as
delivery of a manually executed counterpart hereof.



[Signature Pages Follow.]





1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Asset Purchase Agreement as of the date first above written.


SELLER:




ECI ACQUISITION 1, LLC,
a Delaware limited liability company
By: Elliott Company of Iowa, Inc., its sole member


By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    




VILLAGE ASSISTED LIVING LLC,
an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    




MT. PLEASANT ASSISTED LIVING LLC,
an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    


BURLINGTON ASSISTED LIVING LLC, an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    


 







--------------------------------------------------------------------------------






MUSCATINE ASSISTED LIVING LLC, an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    


CARROLL ASSISTED LIVING LLC, an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    


FT. MADISON ASSISTED LIVING LLC, an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    




BURLINGTON INDEPENDENT LIVING LLC, an Iowa limited liability company


By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    




PURCHASER:


AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P. a
Delaware limited partnership




By:    /s/ Edward M. Weil, Jr.            
Name:     Edward M. Weil, Jr.            
Title:    President                


